331 F.2d 850
ARKANSAS LOUISIANA GAS COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 20964.
United States Court of Appeals Fifth Circuit.
May 11, 1964.

Thomas A. Harrell, Shreveport, La., for petitioner. Blanchard, Walker, O'Quin & Roberts, Shreveport, La., of counsel.
Louis F. Oberdorfer, Asst. Atty. Gen., John B. Jones, Acting Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, R. P. Hertzog, Chief Counsel, I. R. S., Charles Owen Johnson, Atty., I. R. S., David O. Walter, Edward L. Rogers, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and McRAE, District Judge.
PER CURIAM.


1
The question here is whether the Tax Court erred in holding that the expenses and costs incurred in declaring and paying stock dividends to petitioner's shareholders were capital in nature and did not constitute ordinary and necessary business expenses, deductible from gross income under the provisions of the Internal Revenue Code. In General Banc-shares Corp. v. Commissioner of Internal Revenue, 8 Cir., 326 F.2d 712, the Court affirmed a decision of the Tax Court similar to that which is here appealed from. We fully concur in the carefully reasoned opinion in that case and affirm the judgment of the Tax Court on the basis of that opinion.


2
Judgment affirmed.